Citation Nr: 0404626	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an effective date, prior to February 29, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Iris Johnson-Bright, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from August 1965 to February 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the agency of original jurisdiction 
(AOJ) granted total disability based on individual 
unemployability (TDIU) with an effective date coinciding with 
the earliest effective date for any disability and predating 
the claim for TDIU.  Under such circumstances, 38 U.S.C.A. 
§ 7105 does not require issuance of a statement of the case.  
See Mintz v. Brown, 6 Vet. App. 277 (1994).  This is not a 
case of failure to adjudicate, rather, it is an adjudication 
and grant of the complete benefit sought.  At this time, 
there is no actual or potential entitlement.  

The Board notes that this appeal is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

In July 2003, the veteran submitted additional evidence.  The 
AOJ has not considered the additional evidence.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the additional 
evidence submitted.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case 
should be issued.  

2.  The veteran is advised that is he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim 
remains denied, the case should be returned to the 
Board for further appellate review.  The veteran 
has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


